t c memo united_states tax_court estate of ralph m nix sr deceased ralph m nix jr personal representative petitioner v commissioner of internal revenue respondent docket no filed date frederick w schwendimann iii for petitioner pamelya p herndon for respondent memorandum opinion parr judge petitioner is the estate of ralph m nix sr respondent determined a deficiency of dollar_figure in petitioner's estate_tax after stipulations and concessions the issue for petitioner and respondent stipulated the following values of continued decision is whether petitioner is entitled to a marital_deduction in the amount claimed more specifically we must decide what effect the surviving spouse's qualified_disclaimer had on the amount of the marital_deduction the parties submitted this case fully stipulated under rule the stipulation of facts supplemental stipulation of facts and attached exhibits are incorporated herein by this reference ralph m nix sr hereinafter decedent was a resident of artesia new mexico on the date of his death on date at the time of the filing of the petition personal representative ralph m nix jr decedent's son resided in the state of new mexico decedent died testate the will provides for four bequests the first bequest provides for the disposition of tangible_personal_property the second bequest provides for a specific continued assets without regard to community_property deduction listed on schedules a and b of decedent's_estate tax_return asset working_interest wells royalty interest wells shares of ralph m nix oil inc rolex watch gentlemen's ring value dollar_figure big_number big_number big_number big_number all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect as of the date of decedent's death unless otherwise indicated disposition of a residence and furniture to decedent’s wife frances nix the third bequest provides for a pecuniary disposition qualifying for the marital_deduction and the fourth and final bequest provides for a disposition of the residuary_estate to decedent's son furthermore decedent directs his personal representative to pay debts and expenses of the estate and taxes on the estate out of assets of the estate the marital_deduction bequest provides if she survives me for more than days i bequeath to my wife the smallest amount of the assets of my estate that qualify for the marital_deduction as will result in the lowest federal estate_tax being imposed upon my estate after allowing for the unified_credit and any other credits and deductions allowable to my estate in making the computations necessary to determine the amount of this gift and bequest the final_determination for federal estate_tax purposes shall control in the sole power and discretion of the personal representative the payment of this amount may be made wholly or partly in cash or property as selected by the personal representative provided however that all such property so selected shall be valued at the value thereof as finally determined for federal estate_tax purposes in my estate provided further that in exercising this power and discretion the personal representative shall first allot to this gift and bequest the more liquid and salable assets of my estate and provided further that in no event shall there be included in this gift and bequest any asset or the proceeds of any asset a which does not qualify for the marital_deduction for federal estate_tax purposes or b with respect to which any estate or death taxes are paid to any foreign_country or any of its possessions or subdivisions or c with respect to which any_tax credit or deduction shall be available because it shall be subject_to both federal estate and federal_income_tax notwithstanding anything herein to the contrary the personal representative in making distributions wholly or partly in property in order to implement this gift and bequest shall distribute to my wife assets including cash fairly representative on the date or dates of distribution of appreciation or depreciation in the value of all property available for distribution in satisfaction of this gift and bequest emphasis added on date frances nix the surviving_spouse executed a partial_disclaimer and renunciation of her interest in certain property that passed to her under the will the description and value of the properties disclaimed by the surviving_spouse are as follows office storage and carpet pipe storage yard working oil_and_gas interests oil_and_gas royalty interest nonproducing mineral properties nonproducing federal leases nonproducing state leases surface lands total dollar_figure big_number big_number big_number big_number big_number big_number big_number the value of the gross_estate as of the date of decedent's death was dollar_figure due to a taxable gift made by decedent prior to his death the unified_credit available to decedent’s estate as of the date of decedent's death was dollar_figure instead of dollar_figure as provided by sec_2010 the dollar equivalent of the dollar_figure unified_credit was dollar_figure deductions fixed as of the date of decedent's death and reported on schedules j and k of decedent's_estate tax_return were dollar_figure and dollar_figure respectively the state_death_tax_credit available to decedent's_estate is dollar_figure and the dollar equivalent of the respondent concedes that other deductions will be allowed to petitioner for reasonable administrative expenses_incurred in connection with the trial of the case and expenses pursuant to n m stat ann sec b michie repl state_death_tax_credit as of the date of decedent's death was dollar_figure in her notice_of_deficiency respondent increased decedent's gross_estate to include certain real_estate stocks and bonds miscellaneous property and the amount of property disclaimed by the surviving_spouse the question presented is whether the disclaimer had the effect of decreasing the marital_deduction and thereby increasing decedent's gross_estate or whether the disclaimer merely resulted in a substitute of certain property for other_property and thereby had no impact on the amounts of the marital_deduction or the taxable_estate respondent contends that to give effect to the disclaimer the surviving spouse's interest in decedent’s estate must be reduced by the value of the disclaimed property petitioner asserts that the calculation of the marital_deduction must be made after taking into effect the disclaimer by calculating the marital_deduction in this manner the disclaimed property will become part of the estate and will be used to fund the residuary the dispute in this case can best be understood with the help of the following example assume a decedent died with an estate of dollar_figure million of which dollar_figure was in stock and the balance of dollar_figure in cash the trustee distributes the dollar_figure in stock to the surviving_spouse and lets the dollar_figure cash fall into the residue to take advantage of the unified_credit the surviving_spouse disclaims the stock the government argues that no marital_deduction is allowable whereas the estate argues that dollar_figure of the cash can be given to the surviving_spouse as a substitute for the stock leaving the marital_deduction intact bequest which is to be an amount that will take advantage of the unified_credit and any other estate_tax credit available to petitioner we shall refer to this sheltered amount as the credit_equivalent petitioner argues that since the disclaimed property was in an amount less than the credit_equivalent the disclaimer had no effect upon the amount of the pecuniary marital devise or upon the marital_deduction in general sec_2056 provides in pertinent part as follows the value of the taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate if a surviving_spouse disclaims an interest in property passing to such spouse from a decedent the efficacy of the disclaimer will be determined by sec_2518 and the corresponding regulations sec_20_2056_d_-1 estate_tax regs under sec_2518 if a qualified_disclaimer is determined to have been made by the surviving_spouse then for purposes of subtitle b--dealing with estate and gift taxes--the property interest disclaimed is treated as if it had never been transferred to the surviving_spouse sec_2518 sec_25_2518-1 gift_tax regs see generally h rept pincite vol c b a qualified_disclaimer requires an irrevocable and unqualified refusal by a person to accept an interest in property sec_2518 104_tc_352 see also 63_f2d_914 6th cir sec_25_2518-1 gift_tax regs the theory behind the use of disclaimers as long reflected in the common_law is that a person should never be forced to accept the burdens of ownership of property without his or her consent towson v tickell eng rep k b the consequence of treating the disclaimed property interest as if such interest had never been transferred to the surviving_spouse is that the disclaimant is not considered to have made a transfer and thereby avoids any resulting gift or generation-skipping tax the parties have stipulated that to the extent local law i sec_5 applicable in this case reference shall be made to the laws of the state of new mexico new mexico law provides in pertinent part unless the decedent or donee of the power has otherwise indicated by his will the interest renounced and any future_interest which is to take effect in possession or enjoyment at or after the termination of the interest renounced passes as if the person renouncing had predeceased the decedent in every case the renunciation relates back for all purposes to the date of death of the decedent or the donee as the case may be n m stat ann sec c michie repl see 62_f3d_1259 10th cir revg tcmemo_1993_577 liability sec_2518 sec_25_2518-1 gift_tax regs see also sec_2046 sec_2654 the parties concede that a qualified_disclaimer was made the parties' disagreement lies in the calculation of the marital_deduction as affected by the disclaimer resolution of this dispute will require interpretation of the marital bequest in the will it is a cardinal rule_of construction of wills that the intent of the testator controls 65_tc_243 accordingly we look to the precise wording employed by the decedent in his will id the most important matter to resolve is not what the decedent meant to say but what is meant by what the decedent did say connecticut junior republic v sharon hosp conn a 2d the words in decedent’s will must be interpreted in light of their context with reference to the will in its entirety estate of swenson v commissioner supra see also 888_f2d_657 10th cir affg tcmemo_1988_5 the marital_deduction clause in decedent’s will is one that is commonly used in estate plans it is a formula designed to take advantage of the credit_equivalent the intent of the clause is to reduce or eliminate federal_estate_taxes on the estates of both spouses see generally mulligan drafting this is accomplished by using the unified_credit available continued marital_deduction formula clauses after erta to achieve maximum_tax savings j taxn the unusual aspect of this case is that the surviving_spouse executed a disclaimer consequently the effect of the disclaimer on the computation of the marital_deduction must be considered respondent contends that to give effect to the disclaimer the surviving spouse's interest in decedent’s estate must be reduced by the value of the disclaimed property furthermore respondent argues that this approach conforms with the intent of the testator in his will the decedent specified that the amount passing to the surviving_spouse shall be determined after taking into account all credits and deductions allowed to the estate including the unified_credit and the state_death_tax_credit we agree with respondent's position petitioner's argument seems to be based on the language of the new mexico statute see supra note and sec_2518 that the disclaimed property passes from the decedent as if the disclaiming person had predeceased the testator therefore petitioner argues the calculation of the marital_deduction must continued to both spouses in their respective estates accordingly property equal in amount to the credit_equivalent will pass to a beneficiary other than the surviving_spouse from the estate of the first spouse to die and be disposed of tax free by reason of the unified_credit the remaining property will pass to the surviving_spouse tax free as a result of the marital_deduction upon the surviving spouse's death the property will pass tax free to the extent of the unified_credit amount available to the surviving_spouse be made after taking into effect the disclaimer by calculating the marital_deduction in this manner the disclaimed property will become part of the estate and used to fund the residuary bequest in the amount of the credit_equivalent petitioner's argument is flawed first the statutory language providing that the disclaimant shall be treated as predeceasing the testator as to the disclaimed property does not deal with the issue at hand ie the manner in which the marital_deduction is to be computed after giving effect to such disclaimer sec_2518 provides that if a person makes a qualified_disclaimer of property the property will be treated as if it had never been transferred to such person sec_2518 otherwise the disclaimed property will be treated as a taxable gift since the practical effect of a taxpayer's disclaimers is to reduce the expected size of his taxable_estate and to confer a gratuitous benefit upon the natural objects of his bounty 455_us_305 sec_25_2511-1 gift_tax regs see also sec_25_2518-1 gift_tax regs bittker lokken federal taxation of income estates and gifts sec_129 2d ed if a disclaimer does not qualify under sec_2518 the property is probably treated as passing to the disclaimant who then makes a gift of it to the taker as a result of the disclaimer second petitioner's argument makes the marital_deduction formula circuitous we interpret the marital bequest in the will as requiring the following calculation step 1--the credit_equivalent would be determined step 2--the marital bequest would be based on the excess of the gross_estate over the credit_equivalent under petitioner’s approach however the calculation would be performed a second time to take into account in funding the credit_equivalent and the marital_deduction the property disclaimed by the surviving_spouse the effect would be to substitute one property for another in the marital bequest however we do not find authority for this in decedent’s will the will provided the personal representative with the sole power to identify the property to be transferred in satisfaction of the pecuniary marital bequest to hold for petitioner would be tantamount to giving the surviving_spouse the power to pick and choose which property would be used to fund the marital bequest this would violate the intent of the testator as stated in his will sec_2518 contemplates a renunciation of a bequest of property not the swapping of one property for another of equal value see sec_25_2518-2 gift_tax regs receipt of consideration in return for making a disclaimer prevents the disclaimer from qualifying under the statute see also 104_tc_352 accordingly we hold that the disclaimer had the effect of reducing the amount of the pecuniary marital bequest and consequently the amount of the marital_deduction while increasing the amount of assets in the taxable_estate to reflect the foregoing decision will be entered under rule
